Response to Amendment

The reply filed on 12/28/2020 is not fully responsive to the prior Office action because of the following omission(s) or matter(s): As noted, infra, all presented amended claims lack unity of invention with the previously claimed subject matter and have been withdrawn from consideration. See 37 CFR 1.111. Since the above-mentioned reply appears to be bona fide, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a), but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).


REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Newly submitted claims 1-26 are directed to an invention that lacks unity with the invention originally claimed in claims 1-26 for the following reasons: 

Looking to original claims 1 and 21, the original claims filed 8/23/2018 disclose an apparatus of user equipment (UE), the apparatus comprising: memory; and processing circuitry in communication with the memory and arranged to and a computer-readable storage medium that stores instructions for execution by one or more processors of a user equipment (UE), the one or more processors to

randomize Demodulation Reference Signal (DMRS) locations of a DMRS in a resource unit (RU) of a predetermined Physical Resource Allocation (PRA) of a shared channel for transmission to another UE; 

generate DMRS sequences for transmission to the other UE in the DMRS locations; and in response to transmission of the DMRS, decode channel quality information received from the other UE based on the DMRS.

Looking to newly filed claims 1 and 21, the claims recite an apparatus comprising a processor configured to cause a user equipment device to and a computer-readable storage medium that stores instructions for execution by one or more processors of a user equipment (UE), the one or more processors to:
select a pattern of Demodulation Reference Signal (DMRS) locations from a plurality of patterns of DMRS locations within a resource unit (RU) of a predetermined Physical Resource Allocation 

generate DMRS sequences for transmission to the other UE in the DMRS locations; and in response to transmission of the DMRS, decode channel quality information received from the other UE based on the characteristics of received DMRS transmissions.

	Comparing these claims to the claims filed 12/28/2020, it can be seen that the common subject matter between the two sets of claims is an apparatus comprising and a computer-readable storage medium that stores instructions for execution by one or more processors of a user equipment (UE), the one or more processors to:
	
Demodulation Reference Signal (DMRS) locations of DMRS in a resource unit (RU) of a Physical Resource Allocation (PRA) of a shared channel for transmission to another UE

generate DMRS sequences for transmission to the other UE in the DMRS locations; and 

in response to transmission of the DMRS, decode channel quality information received from the other UE based on the DMRS.



This common subject matter does not correspond to a special technical feature, as it is known in the art for the reasons presented in the rejection of claims 1 and 21 under 35 USC 103 under R1-Kumar, et al. in the Non-Final Office Action, dated 9/29/2020 (See the Non-Final Rejection, dated 9/29/2020, pages 4-6).
Furthermore, by comparing the two claims it can be seen that the core invention has been shifted from corresponding special technical feature of randomizing the selection of DMRS locations to selecting a pattern of DMRS locations from a set of a plurality of DMRS patters including pattern-specific time domain locations. This shift requires a different area of search, as art that teaches randomizing DMRS patterns will not teach the selection of a pattern from a plurality of sets of patterns. In particular, in relation to the most relevant art in the 3GPP new radio working groups new documents relating to pattern selection will need to be searched for and reviewed. 
Looking to dependent claims 2-14 and 22-26 the clams lack unit of invention for the reasons stated with respect to independent claims 1 and 21.

Looking to original claim 14, the original claim filed 8/23/2018 disclose an apparatus of user equipment (UE), the apparatus comprising: memory; and processing circuitry in communication with the memory and arranged to: 

detect a Demodulation Reference Signal (DMRS) received from another UE, the DMRS being random sequences and disposed at locations in a resource unit (RU) of a predetermined Physical Resource Allocation (PRA) in a shared data or control channel; measure the DMRS; and 

encode channel quality information based on the measured DMRS for transmission to the other UE.
Looking to newly filed claim 14, the claim recites an apparatus a processor configured to cause a user equipment device to:

detect a plurality of Demodulation Reference Signal (DMRS) received from another UE according to a pattern of DMRD locations, the pattern of DMRS locations being selected from a plurality of patterns of DMRS locaitons and disposed at locations in a resource unit of a Physical Resource Allocation (PRA) in a shared data or control channel, wherein the pattern of DMRS locations includes a pattern-specific time domain locations;

 measure the plurality of DMRS; and 

encode channel quality information based on the measureing the plurality of DMRS for transmission to the other UE.

	Comparing these claims to the claims filed 12/28/2020, it can be seen that the common subject matter between the two sets of claims is an apparatus comprising:
	
detect a Demodulation Reference Signal (DMRS) received from another UE, the DMRS disposed at locations in a resource unit (RU) of a Physical Resource Allocation (PRA) in a shared data or control channel; 

measure the DMRS; and 

encode channel quality information based on the measured DMRS for transmission to the other UE.

Kumar, et al. in the Non-Final Office Action, dated 9/29/2020 (See the Non-Final Rejection, dated 9/29/2020, pages 4-6).
Furthermore, by comparing the two claims it can be seen that the core invention has been shifted from corresponding special technical feature of randomizing the selection of DMRS locations to selecting a pattern of DMRS locations from a set of a plurality of DMRS patters including pattern-specific time domain locations. This shift requires a different area of search, as art that teaches randomizing DMRS patterns will not teach the selection of a pattern from a plurality of sets of patterns. In particular, in relation to the most relevant art in the 3GPP new radio working groups new documents relating to pattern selection will need to be searched for and reviewed. 
Looking to dependent claims 15-20 the clams lack unit of invention for the reasons stated with respect to independent claim 14. 

Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 1-26 withdrawn from consideration as being directed to a nonelected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.  

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically 
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M CRUTCHFIELD whose telephone number is (571)270-3989.  The examiner can normally be reached on 9am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466